Name: Commission Regulation (EEC) No 2489/85 of 2 September 1985 amending Regulation (EEC) No 2185/85 on a special intervention measure for maize in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 85 Official Journal of the European Communities No L 236/5 COMMISSION REGULATION (EEC) No 2489/85 of 2 September 1985 amending Regulation (EEC) No 2185/85 on a special intervention measure for maize in France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2185/85 (4) opened an invitation to tender for the refund for the export of maize until 31 October 1985 ; Whereas, in the present situation, it is appropriate to close this invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 2185/85 is hereby amended to read as follows : '3 . The invitation shall remain open until 12 September 1985. During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 107, 19 . 4. 1984, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 78 . b) OJ No L 203, 1 . 8 . 1985, p. 72.